Per Curiam.

We affirm the order appealed from upon the opinion of the Surrogate. We would like to note, however, that neither of the cases principally relied upon by the objectant indicates that the Swiss statute must be denied extraterritorial effect. The question here posed was not presented in either Matter of Menschefrend (283 App. Div. 463, affd. 8 N Y 2d 1093) or Matter of Turton (20 Misc 2d 569, affd. 9 AD 2d 759, revd. on other grounds 8 N Y 2d 311). In the former case there was no contention that California would take as an “heir”. Its right to the property rested only upon an escheat. In Matter of Turton, while British Honduras claimed a right to take as an “heir”, the Surrogate found as a fact (which finding we affirmed) that its law did not so provide. The “ ordinance” relied upon was merely one of escheat. In this action we are obliged to find on the presentation made that the Swiss law does make the canton the “ heir ” as distinguished from escheat. In the absence of controlling authority to the contrary we follow the Surrogate in adopting the view of the English courts as expressed in Matter of Maldonado ([1954] 2 Week. L. R. 64; 2 All E. B. 300) giving extraterritorial effect to such foreign law.
Accordingly, the order should be affirmed, without costs.